Citation Nr: 1520555	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-18 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Reserve Educational Assistance Program (REAP) benefits, pursuant to Chapter 1607, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty from October 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.



FINDINGS OF FACT

The Department of Defense has determined that the Veteran is not eligible for REAP educational benefits.


CONCLUSION OF LAW

The criteria for REAP benefits, pursuant to Chapter 1607, Title 10, United States Code, are not met.  10 U.S.C.A. §§ 16161, 16165 (West 2014); 38 C.F.R. 
§§ 21.7520 , 21.7540, 21.7550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education benefit claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." 

In this case, the record does not reflect the Veteran's formal claim for REAP benefits was incomplete.  The Board also notes that, as detailed below, there is no legal basis to provide the benefit sought on appeal.  The provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. §§ 21.1031(b) and 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Moreover, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of this claim, and he has in fact done so to include in his Notice of Disagreement.  In addition, as part of his Substantive Appeal he indicated that no hearing was desired in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Board notes that the benefit the Veteran is seeking on appeal, REAP, provides educational assistance to members of the Reserve components called or ordered to active duty in response to a war or national emergency declared by the president or Congress.  Eligibility will be determined by the Department of Defense (DoD) or Department of Homeland Security (DHS) as appropriate.  VA does not make decisions about basic eligibility, and VA cannot pay benefits without eligibility information from DoD or DHS.  A veteran may be eligible if he served on active duty on or after September 11, 2001, in support of a contingency operation for 90 consecutive days or more, or performed full-time National Guard duty under section 502 (f) of Title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 10 U.S.C.A. §§ 16161, 16165.

As the Veteran did not have service on or after September 11, 2001, or perform the requisite full-time National Guard duty, and as DoD and/or DHS has not found the Veteran to be eligible, the Veteran has no legal entitlement to REAP benefits.

The Board notes the Veteran has also asserted that he is entitled to Chapter 34 educational assistance, known as the Vietnam-era G.I. Bill.  In pertinent part, these benefits were available for a veteran who served for a period of more than 180 days, any part of which occurred after January 31, 1955, and before January 1, 1977, and who was discharged or released therefrom under conditions other than dishonorable.  By congressional action, the entire Chapter 34 program expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  However, this a separate and distinct education benefits program from the one that is the focus of this appeal.  Moreover, the record, to include on the Virtual VA/VBMS system, reflects the Veteran applied for and was awarded Chapter 34 benefits beginning in 1971.  The record further reflects he was sent multiple correspondence over the years informing him of the maximum number of credits he was entitled to under this program; the amount of credits used and remaining as he pursued his education under this program; as well as the delimiting date by which he was no longer entitled to any such benefits.  The record reflects that delimiting date passed years prior to the expiration of this program on December 31, 1989.

In view of the foregoing, the Board must find the Veteran has no legal entitlement to REAP benefits.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  Here, as already stated, the record reflects the Veteran has no legal entitlement to the benefit sought on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


